Citation Nr: 1235848	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 06-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, January 2007, September 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The issues of entitlement to service connection for pes planus and for left ear hearing loss; and the issue of a total rating based on individual unemployability were remanded in May 2011 for further development. In July 2012, the RO continued the denial of service connection for pes planus, but granted service connection for left ear hearing loss and granted a total rating. The Veteran through his representative has since withdrawn his remaining appeal. 


FINDING OF FACT

The Veteran withdrew his appeal in a September 2012 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative, either on the record at a hearing or in writing. 38 C.F.R. § 20.204. In a September 2012 written statement, the Veteran's representative stated that the Veteran no longer wished to pursue his appeal. 

There remain no allegations of errors of fact or law for appellate consideration; the Board does not have jurisdiction to review the appeal. The appeal is accordingly dismissed.


ORDER

The appeal of entitlement to the issue of service connection for bilateral pes planus is dismissed.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


